Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of the Application
	Claims 18-32 are pending and are currently under examination. 

Information Disclosure Statement
	The submission of the Information Disclosure Statement on 02/11/2021 is in compliance with 37 CFR 1.97.  The information disclosure statement has been considered by the examiner and signed copies have been placed in the file.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 18, 20 and 21 are is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Olbris et al. (Self-Cleavage by the Hepatitis & Virus Ribozyme 2005, pages 1-5 of record cited on IDS filed 02/11/2021).
The claims are drawn to a ribonucleic acid (RNA) duplex comprising a synthetic RNA sequence that provides exonuclease resistance to the RNA duplex when hybridized to a heterologous RNA sequence without exonuclease resistance, wherein a region of the synthetic RNA sequence and a region of the heterologous RNA sequence hybridize to form an interwoven pseudoknot structure.
 Olbris discloses a synthetic ribonucleic acid (RNA) sequence comprising an exonuclease resistant RNA sequence ligated to a 5' end of a heterologous RNA sequence, wherein said exonuclease resistant RNA sequence comprises an interwoven pseudoknot structure (pg 1, Figure 2, and its legend, mRNA formed during expression of an RNA binding protein domain gene (second heterologous RNA sequence) fused to a ribozyme (first RNA sequence), "The double pseudoknot structure of the HDV [hepatitis delta virus] ribozyme"; pg 1, 2nd para, "Crystallization of the ribozyme required engineering a RNA binding protein domain into a non-catalytic region of the ribozyme. The ribozyme was then co-crystallized with the U1A RNA binding protein (Fig 1). The crystals were solved at a resolution of 2.3 angstroms. Two interwoven pseudoknots dominate the structure of the ribozyme (Fig 2). Primarily Watson and Crick base pairings stabilize the pseudoknot structures, but there are non-canonical interactions as well. In Figure 3, there are two types of non-canonical interactions shown. In the left hand panel the cytosine is hydrogen bonded to oxygen on the backbone phosphate group. The right hand panel shows two different non-canonical interactions. There is a hydrogen bond between a base and a ribose sugar and a non-Watson and Crick hydrogen bond between two bases”).
Thus Olbris et al. anticipates the instant claims.

Claim(s) 18, 20 and 21 are is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Moon, Stephanie L. (Ph.D. Thesis 2014 of record cited on IDS filed 02/11/2021).
The claims are drawn to a ribonucleic acid (RNA) duplex comprising a synthetic RNA sequence that provides exonuclease resistance to the RNA duplex when hybridized to a heterologous RNA sequence without exonuclease resistance, wherein a region of the synthetic RNA sequence and a region of the heterologous RNA sequence hybridize to form an interwoven pseudoknot structure.
Moon teach synthetic ribonucleic acid (RNA) sequence comprising an exonuclease resistant RNA sequence ligated to a 5’ end of a heterologous RNA sequence (pg 128, Fig 31 and its legend, "siRNA-mediated knockdown of the reporter eGFP is suppressed in an sfRNA-dependent manner in Kunjin virus infected 293T cells. (A) A representative northern blot showing eGFP mRNA abundance with 18S rRNA stained with ethidium bromide as a loading control. Human 293T cells were mock infected or infected with wild-type Kunjin virus (WT) or an sfRNA-deficient Kunjin virus (MUT) lacking sfRNAI and sfRNA2 (MOI of 10). After 24 hours, the cells were transfected with peGFP-NI... Total RNA from each sample was collected 48 hpi and 5 micrograms of each was resolved on a formaldehyde agarose gel and blotted using an RNA probe to the eGFP open reading frame"), wherein said exonuclease resistant RNA sequence comprises an interwoven pseudoknot structure (pg 124, "Based on biochemical, phylogenetics, and structural studies, the Kieft laboratory determined that C10519 and C10680 were required for stabilization of the interwoven pseudoknot structures that allowed the formation of sfRNAI and sfRNA2 (respectively) in the KUNV [Kunjin virus] 3. UTR").  
Moon further teach the synthetic RNA sequence wherein said interwoven pseudoknot structure comprises a conserved three-way junction (pg 133, "Mutation of three nucleotides at the base of either of two stem-loops implicated in KUNV sfRNA formation predicted to disrupt this three-helix junction abrogated sfRNA formation in infected cells in culture (Figure 29)"; pg 220, "Appendix 5. Nucleotide sequences of the 3. UTRs of sfRNA-deficient Kunjin viruses. Below is a ClustalOmega sequencing alignment of the 3. UTRs of sequenced Kunjin virus mutants generated to assess the importance of the three-helix junction in the sfRNA in XRN1 resistance (related to Figure 29)").
Thus Moon et al. anticipates the instant claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 18, 20, 21, 29 and 30 is/are rejected under 35 U.S.C. 103 as being obvious over Moon, Stephanie L. (Ph.D. Thesis 2014 of record cited on IDS filed 02/11/2021) and Yang et al. (Mol. Cell Biol 2009 of record cited on IDS filed 02/11/2021).
The claims are drawn to a synthetic ribonucleic acid (RNA) duplex comprising a first exonuclease resistant RNA sequence hybridized to a second heterologous RNA sequence, wherein a region of said first exonuclease resistant RNA sequence and a region of said second heterologous RNA sequence comprise an interwoven pseudoknot structure, wherein said interwoven pseudoknot structure comprises a conserved three-way junction, wherein said second heterologous RNA sequence comprises a naturally occurring RNA sequence and wherein the synthetic RNA comprises a chemically modified nucleotide.
Moon teach synthetic ribonucleic acid (RNA) sequence comprising an exonuclease resistant RNA sequence ligated to a 5’ end of a heterologous RNA sequence (pg 128, Fig 31 and its legend, "siRNA-mediated knockdown of the reporter eGFP is suppressed in an sfRNA-dependent manner in Kunjin virus infected 293T cells. (A) A representative northern blot showing eGFP mRNA abundance with 18S rRNA stained with ethidium bromide as a loading control. Human 293T cells were mock infected or infected with wild-type Kunjin virus (WT) or an sfRNA-deficient Kunjin virus (MUT) lacking sfRNAI and sfRNA2 (MOI of 10). After 24 hours, the cells were transfected with peGFP-NI... Total RNA from each sample was collected 48 hpi and 5 micrograms of each was resolved on a formaldehyde agarose gel and blotted using an RNA probe to the eGFP open reading frame"), wherein said exonuclease resistant RNA sequence comprises an interwoven pseudoknot structure (pg 124, "Based on biochemical, phylogenetics, and structural studies, the Kieft laboratory determined that C10519 and C10680 were required for stabilization of the interwoven pseudoknot structures that allowed the formation of sfRNAI and sfRNA2 (respectively) in the KUNV [Kunjin virus] 3. UTR").  
Moon further teach the synthetic RNA sequence wherein said interwoven pseudoknot structure comprises a conserved three-way junction (pg 133, "Mutation of three nucleotides at the base of either of two stem-loops implicated in KUNV sfRNA formation predicted to disrupt this three-helix junction abrogated sfRNA formation in infected cells in culture (Figure 29)"; pg 220, "Appendix 5. Nucleotide sequences of the 3. UTRs of sfRNA-deficient Kunjin viruses. Below is a ClustalOmega sequencing alignment of the 3. UTRs of sequenced Kunjin virus mutants generated to assess the importance of the three-helix junction in the sfRNA in XRN1 resistance (related to Figure 29)").
As to claims 29 and 30, Moon does not specifically disclose that said synthetic RNA sequence comprises a chemically modified nucleotide.
Yang discloses that chemical modification of the 5' end of mRNA increases its resistance to exonucleases (Abstract, "Processing of histone pre-mRNA requires a single 3' endonucleolytic cleavage guided by the U7 snRNP that binds downstream of the cleavage site. Following cleavage, the downstream cleavage product (DCP) is rapidly degraded in vitro by a nuclease that also depends on the U7 snRNP... the endonucleolytic cleavage is catalyzed by the cleavage/polyadenylation factor CPSF-73. Here, by using RNA substrates with different nucleotide modifications, we characterize the activity that degrades the DCP. We show that the degradation is blocked by a 2’-0-methyl nucleotide and occurs in the 5'-to-3' direction. The U7-dependent 5' exonuclease activity is processive and continues degrading the DCP substrate even after complete removal of the U7-binding site... By using various RNA substrates, we define important space requirements upstream and downstream of the cleavage site that dictate whether CPSF-73 functions as an endonuclease or a 5' exonudease. RNA interference experiments with HeLa cells indicate that degradation of the DCP does not depend on the Xrn2 5' exonuclease, suggesting that CPSF-73 degrades the DCP both in vitro and in vivo").
It would have been obvious to one of ordinary skill in the art to combine, in the course of routine experimentation and with a reasonable expectation of success, Moon and Yang by adding a 2'-O-methyl nucleotide to the 5'end of sfRNA KUNV-eGFP RNA disclosed by Moon, to increase in vivo stability thereof.
Thus in the absence of evidence to the contrary, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Written Description
Claims 18 and 20-30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  

The fundamental factual inquiry is whether the specification conveys with reasonable clarity to those skilled in the art that, as of the filing date sought, applicant was in possession of the invention as now claimed. See, e.g., Vas-Cath, Inc., 935 F.2d at 1563-64, 19 USPQ2d at 1117.
Moreover, the written description requirement for a genus may be satisfied through sufficient description of a representative number of species by “…disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between functional and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus.” Thus when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus.
The claims are drawn to a genus of RNA duplexes comprising a synthetic RNA sequence that provides exonuclease resistance to the RNA duplex when hybridized to a heterologous RNA sequence without exonuclease resistance.
The specification as filed describes a single synthetic RNA comprising a Xrn1 resistant flaviviral RNA.  The question becomes which RNA duplex comprising a first exonuclease resistant RNA and any type of second heterologous RNA sequence would comprise an interwoven pseudoknot structure that is resistant to any type of exonuclease in any cell.  The specification does not describe a representative number of species of the genus of synthetic RNA duplexes comprising a synthetic RNA sequence as claimed with the functional characteristics of providing exonuclease resistance.
Since the disclosure and the prior art fail to describe the common attributes and characteristics concisely identifying members of the proposed genus, and because the claimed genus is highly variant comprising numerous types of synthetic RNA sequences, one of skill in the art would reasonably conclude that the disclosure fails to provide a representative number of species to describe the genus claimed. 
“Possession may not be shown by merely describing how to obtain possession of members of the claimed genus or how to identify their common structural features.” Ex parte Kubin, 83 USPQ2d 1410, 1417 (Bd. Pat. App. & Int. 2007) citing University of Rochester, 358 F.3d at 927, 69 USPQ2d at 1895.  Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111, clearly states that “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.” (See page 1117.)  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.” (See Vas-Cath at page 1116).  
The MPEP further states that if a biomolecule is described only by a functional characteristic, without any disclosed correlation between function and structure of the sequence, it is “not sufficient characteristic for written description purposes, even when accompanied by a method of obtaining the claimed sequence.”  MPEP 2163.   The MPEP does state that for generic claim the genus can be adequately described if the disclosure presents a sufficient number of representative species that encompass the genus. MPEP 2163.   If the genus has a substantial variance, the disclosure must describe a sufficient variety of species to reflect the variation within that genus. See MPEP 2163.  Although the MPEP does not define what constitute a sufficient number of representative, the Courts have indicated what do not constitute a representative number species to adequately describe a broad generic.  In Gosteli, the Court determined that the disclosure of two chemical compounds within a subgenus did not describe that subgenus.   In re Gosteli, 872 F.2d at 1012, 10 USPQ2d at 1618.  
Thus one of skill at the time of the invention could not have concluded that Applicant was in possession of the genus of RNA duplexes comprising a synthetic RNA sequence as claimed.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970);and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 18-32 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,920,224.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the instant claims and the claims of the patent are drawn to patently indistinguishable subject matter.
The claims of the instant application are drawn to a synthetic ribonucleic acid (RNA) duplex comprising a first exonuclease resistant RNA sequence hybridized to a second heterologous RNA sequence, wherein a region of said first exonuclease resistant RNA sequence and a region of said second heterologous RNA sequence comprise an interwoven pseudoknot structure, wherein said interwoven pseudoknot structure comprises a conserved three-way junction, wherein the synthetic RNA sequence comprises 10-60 of SEQ ID No. 2 and wherein the heterologous RNA sequence comprises SEQ  ID No. 1. Claims of Patent ‘224 are not patently indistinguishable given they are drawn to a synthetic RNA duplex as instantly claimed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY CHONG at (571)272-3111.  The examiner can normally be reached Monday thru Friday between M-F 8:00am-4:30pm.
If attempts to reach the examiner by telephone are unsuccessful please contact the SPE for 1635 Ram Shukla at 571-272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. For more information about the PAIR system, see http://pair-direct.uspto.gov.
	For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.

								
										




/Kimberly Chong/								
Primary Examiner 							
Art Unit 1635